DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group/Species II in the reply filed on January 22, 2021 is acknowledged.

Drawings
The drawings are objected to because the reference numeral 5 for the armature and the reference numeral 4 for the stator point to the same element (the examiner believes the stator line is pointing to the wrong element).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Specification
The disclosure is objected to because of the following informalities: 
on page 17 line 26 the phrase “and a via that spool induced…” is confusing;
on page 18 line 31 “drive” should be “driven”; and
on page 19 line 2 “5that” should be “5 that”.  
Appropriate correction is required.

Claim Objections
Claim 30 is objected to because of the following informalities:  in line 4 “centre” should be “center”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim sets forth that: “at least the reciprocating speed of the armature, the minimum volume of the additive outlet chamber, the size of the bypass channel, and the viscosity of the additive are matched to each other, to damp a compressive stroke of the armature near or at its dead centre near the pipe portion”. The specification merely describes at page 8 lines 4 through 14 and at page 21 lines 25 through 29 the same desired result and the same listing of variables that are set forth in the claims. The applicant has provided nor direction or algorithm for determining how the variables are related to achieve the desired result of damping the compression stroke. Thus the applicant has not shown possession of the claimed invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30, 35-39, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 22 line 14 with regards to the phrase “arranged or arrangable” it is unclear if the injection pump is being claimed connected to the pipe portion or if a disassembled injection assembly is being claimed.
	Claims 37-39 are vague and indefinite because claim 37 depends from claim 24 (and is further dependent on claim 22) which sets forth “a first non-return valve”. Claim 37 makes reference to “at least one of the non-return valves” in lines 1 and 2. Therefore it is unclear if there is one or a plurality of valves.  Claims 38 and 39 also depend from 
	Claim 37 is also vague and indefinite because in line 2 “a flow channel” is set forth and also in line 6 “a flow channel” is referred to. It is unclear if the second recitation is the first mentioned flow channel or a different one.
Regarding claim 39, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 25 is vague and indefinite because in line 2 the phrase “is stationary arranged adjacent to…” is confusing. It is unclear what is meant by “stationary arranged”. The examiner will interpret this to mean that the chamber is fixed.
In claim 30 there is no antecedent basis for “the reciprocating speed”, “the minimum volume”, “the size of the bypass channel”, or for “the viscosity of the additive”. 
	Claim 30 is also vague and indefinite because it is unclear what the variables being “matched to each other” means or implies. The variables are different types of quantities and therefore cannot be equal to one another. Additionally, in line 4 the reference frame for judging “near or at its dead centre” and “near the pipe portion” is unclear; and it is unclear how the “dead centre” is defined. Lastly, it is unclear what the reference frame of “to damp” line 3 is and how to judge when damping has occurred.
	In claim 41 line 9 “the pipe portion” does not have antecedent basis. Further, in line 8 because of the phrase “arranged or arrangable” it is unclear if the injection pump is being claimed connected to the pipe portion or if a disassembled injection assembly is being claimed.


Allowable Subject Matter
Claims 22-30, 35-39, 41 and 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious an injection assembly configured to supply a predetermined amount of an additive from a reservoir to a fluid in a pipe, the injection assembly including an injection pump with an electromagnetic linear motor driving a pump portion comprising a piston reciprocating to alternatingly compress and decompress an additive inlet chamber, and an additive outlet chamber as claimed; the injection assembly further including a pipe portion comprising a first end and an opposite second end, which pipe portion is configured to be coupled in line with the pipe; two fluid-tight couplings, arranged to respectively couple the first end and the second end of the pipe portion to the pipe in a fluid-tight manner; and wherein, in use, a first decompression stroke of said piston discharges a predetermined amount of said additive from said reservoir into said additive inlet chamber, a consecutive compression stroke of said piston causes said additive to flow from the additive inlet chamber into the additive outlet chamber, and a consecutive second decompression stroke of said piston causes the additive to be directly injected into the pipe portion from the additive outlet chamber; the additive outlet chamber being in direct fluid communication with the pipe portion and arranged in fluid communication with the additive inlet chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
March 12, 2021